Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a light source configured to provide photoactivating light that photoactivates a cross- linking agent applied to a cornea (Light source is interpreted according to structure described in the specification where the light source is described as an Ultraviolet Light emitting diode [0051][0056] or a UV emitting laser source [0059]), in claims 1 and 16; 
	one or more optical elements configured to receive the photoactivating light and produce a pattern of photoactivating light (The optical elements are interpreted according to paragraph [0036] where, “optical elements 112 may include one or more mirrors or lenses for directing and focusing the photoactivating light emitted by the light source 110 to a particular pattern on the cornea 2. The optical elements 112 may further include filters for partially blocking wavelengths of light emitted by the light source 110 and for selecting particular wavelengths of light to be directed to the cornea 2 for photoactivating the cross-linking agent 130. In addition, the optical elements 112 may include one or more beam splitters for dividing a beam of light emitted by the light source 110, and may include one or more heat sinks for absorbing light emitted by the light source 110.” And paragraph [0039] “optical elements 112 of the treatment system 100 may include a microelectromechanical system (MEMS) device, e.g., a digital micro-mirror device (DMD), to modulate the application of photoactivating light spatially and temporally.”), in claims 1 and 16; 
	a scanning system configured to receive the beam of the photoactivating light and to scan the spot of the photoactivating light along a first axis and a second axis to form a scan pattern on the cornea to generate cross-linking activity (The scanning system is interpreted according to paragraph [0064]-[0065] where the scanning system can be a Digital mirror device DMD or a XY scanner in the form of a galvanometer, Fig 5A) in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "The system of claim 13, wherein the one or more beamsplitters" in the first line.  There is insufficient antecedent basis for the limitation of “the one or more beamsplitters” in the claim (examiner notes claim 15 is written to depend from claim 13, which does not claim beam splitters; however, claim 14 does claim one or more beamsplitters. Examiner notes this may be in error and by switching claims 15 to depend on claim 14 instead of claim 13, the rejection can be overcome).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5,7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedman (US 20150265762 A1).
	Regarding claim 1, Friedman teaches a photo crosslinking system for treatment of an eye (Abstract) comprising a light source configured to provide photoactivating light that photoactivates a cross- linking agent applied to a cornea ([0048] a light source 110, [0061] light source is a UV laser, system is designed for corneal crosslinking [0055]); one or more optical elements configured to receive the photoactivating light and produce a beam that defines a spot of the photoactivating light ([0055] different types of optical elements are taught; [0067] Use of a digital mirror device is taught); and a scanning system configured to receive the beam of the photoactivating light and to scan the spot of the photoactivating light along a first axis and a second axis to form a scan pattern on the cornea to generate cross-linking activity ([0067] Use of a digital mirror device is taught for spatially modulating the light for photoactivating a cornea; [0061]-[0064] [0109] [0131] a scanning mirror system may be used to direct the light for photoactivation, the mirror system is capable of scanning each mirror and this would allow for moving along two axes).
	Regarding claim 3, Friedman teaches a device substantially as claimed in claim 1. Further, Friedman teaches wherein at least one of the light source or the scanning system is operable to spatially adjust doses of the photoactivating light delivered in respective portions of the scan pattern ([0054] “he light source 110 can be directed to a particular region of the cornea 2 requiring strengthening, and thereby control the region of the cornea 2 wherein cross-linking is initiated by controlling the regions of the cornea 2 that are exposed to the light source”).
	Regarding claim 4, Friedman teaches a device substantially as claimed in claim 1. Further, Friedman teaches wherein the scanning system is configured to scan the spot of the photoactivating light along the first axis according to a first adjustable speed and to scan the spot of the photoactivating light along the second axis according to a second adjustable speed, the first adjustable speed and the second adjustable speed determining a dwell time for the spot of the photoactivating light over a portion of the scan pattern and determining a dose of the photoactivating light delivered for cross-linking activity in the portion of the scan pattern ([0056] “one controller may be used to control the operation of the applicator 132, and thereby control the precise rate and location of the application of the cross-linking agent 130 to the cornea 2. Another controller may be used to control the operation of the optical elements 112, and thereby control with precision the delivery of the light source 110 (i.e. the initiating element) to the cornea 2 by controlling any combination of: wavelength(s), spectral bandwidth(s), intensity(s), power(s), location(s), depth(s) of penetration, and duration(s) of treatment.”; [0061]-[0063] DMD system may be employed and make use of multiple beams of light that are separately controlled).
	Regarding claim 5, Friedman teaches a device substantially as claimed in claim 1. Further, Friedman teaches wherein the light source is operable to adjust a power associated with the beam as the scanning system scans the spot of the photoactivating light over portions of the scan pattern, the portions of the scan pattern receiving doses of the photoactivating light based on the power associated with the beam ([0069] [0070]-[0075] “The controller 120 then analyzes the feedback information 404 to determine how to adjust the application of the initiating element, e.g., the light source 110, and sends command signals 406 to the light source 110 accordingly”, the system can adjust the power output according to feedback, so that the portions of the scan receive the appropriate amount of light based on the beam power).
	Regarding claim 7, Friedman teaches a device substantially as claimed in claim 1. Further, Friedman teaches wherein the light source is operable to adjust a power associated with the beam, the one or more optical elements is operable to adjust a size of the spot of the photoactivating light produced by the beam, and the scanning system is operable to adjust a speed of the spot of the photoactivating light over portions of the scan pattern ([0061]-[0067] the system makes use of an array of mirrors or DMD to control the light; “In particular, the light pattern 345 can be considered a pixilated intensity pattern with each pixel represented by a mirror in the mirror array 344 and the intensity of the light in each pixel of the light pattern 345 proportionate to the length of time the beam of light 341 scans over the mirror in the mirror array 344 corresponding to each pixel.”; through this process the system has control to adjust power associated with each pixel and to change the speed at which the intensity spot moves across the cornea).
	Regarding claims 10-11, Freidman teaches a device substantially as claimed in claim 1. Further, Freidman teaches a system wherein a photodiode configured to receive fluorescent light from the cornea to monitor the cross-linking activity ([0104]-[0109] a camera/photodiode may be used to monitor fluorescence from the eye to indicate cross-linking activity) ,wherein the photodiode receives fluorescent light from a portion of the scan pattern corresponding to the position of the spot of the photoactivating light along the first axis and the second axis ([0109] system may dynamically monitor and adjust the treatment light based on information gathered by the fluorescence detection while the system is irradiating the eye at an xyz position).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US 20150265762 A1) in view of  Knox (US 20120310223 A1).
	Regarding claim 2, Friedman teaches a device substantially as claimed in claim 1. Further, Friedman teaches wherein the scanning system is an array of mirrors which moves the light spot, but does not teach wherein the scanning system includes a galvanometer pair, the galvanometer pair including a first mirror configured to scan the spot of the photoactivating light along the first axis and a second mirror configured to scan the spot of the photoactivating light along the second axis.
	Knox teaches an optical laser system for treating the eye (Abstract) which includes a galvanometer pair, the galvanometer pair including a first mirror configured to scan the spot of the photoactivating light along the first axis and a second mirror configured to scan the spot of the photoactivating light along the second axis ([0139] [0156] [0173] galvanometers provide control of light along two axis/dimensions).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Friedman to include a galvanometer system as taught by Knox because a “two-dimensional galvanometer scanner can provide high speed re-targeting of the beam”. Further, examiner considers this modification comprises the use of a known technique (using a 2D galvanometer to scan the light along 2 different axes) to improve similar devices (laser eye treatment systems) in the same way (the galvanometers enable the system to spatially translate the incident light, for use in treating different areas of eye tissue).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US 20150265762 A1)  as applied to claim 7 above, and further in view of Rubinfeld (US 20140194957 A1).
	Regarding claim 8, Friedman teaches a device substantially as claimed in claim 1. Further, Friedman teaches a system wherein the parameters of the treatment light beam (power associated with the beam, the size of the spot of the photoactivating light, and the speed of the spot of the photoactivating light) are adjustable [0054]-[0056], but Friedman doesn’t teach wherein these parameters are adjusted according to the aerobic conditions in the cornea for crosslinking activity.
	Rubinfeld teaches an ophthalmic treatment system (title) wherein at least one of the power associated with the beam, the size of the spot of the photoactivating light, and the speed of the spot of the photoactivating light is adjusted to aerobic conditions in the cornea for the cross-linking activity ([0041]-[0047] discuss adjustments that may be made to the beam to ensure the tissue has enough oxygen for crosslinking to occur, specifically [0044] “the dimming mechanism is configured to provide periods of decreased UVA light, such that tissue reoxygenation occurs, and periods of increased UVA light, such that cross linking occurs”).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Friedman with the adjustable beam that accounts for aerobic (oxygenation) conditions of the cornea because the adjustable intensity allows for periods of lower intensity which “provide periods of decreased UVA light, such that tissue reoxygenation occur.” 
Claims 9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US 20150265762 A1) as applied to claim 1 above, and further in view of Tedford (US 20160067086 A1).
	Regarding claim 9, Friedman teaches a device substantially as claimed in claim 1. Friedman does not teach wherein a photodiode configured to receive a portion of the beam of the photoactivating light to monitor a power of the beam of the photoactivating light. 
	Tedford teaches an ocular treatment device (title) wherein a photodiode configured to receive a portion of the beam of the photoactivating light to monitor a power of the beam of the photoactivating light ([0102] “The sensor may include an array of one or more photodiodes”, which “the device to determine specific characteristics of the delivered therapy, including one or more of the following: diameter (as defined by a relative encircled energy metric, or a relative intensity metric), uniformity, pulse frequency, total power, maximum intensity”). 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified Friedman with the photodiode intensity detection of Tedford because “the logic circuit uses the beam profile data as feedback to modulate the output of the device to achieve the desired dosage” [0102].
	Regarding claims 14 and 15, Friedman teaches a device substantially as claimed in claim 1 and 13. Further, Friedman teaches a system comprising one or more beamsplitters ([0055] beam splitters may be used, Fig 6, element 612 is a dichroic mirror which act as a beam splitter for the system to receive back reflected light) configured to direct fluorescent light from the cornea to a photodiode to monitor the cross-linking activity ([0104]-[0109] a camera/photodiode may be used to monitor fluorescence from the eye to indicate cross-linking activity).
	 Friedman does not teach wherein the beamsplitters are configured to direct a portion of the beam of the photoactivating light to a first photodiode to monitor a power of the beam of the photoactivating light .
	Tedford teaches  a system wherein the beamsplitters ([0070] beam splitters used to direct light) are configured to direct a portion of the beam of the photoactivating light to a first photodiode to monitor a power of the beam of the photoactivating light ([0102] “The sensor may include an array of one or more photodiodes”, which “the device to determine specific characteristics of the delivered therapy, including one or more of the following: diameter (as defined by a relative encircled energy metric, or a relative intensity metric), uniformity, pulse frequency, total power, maximum intensity”). 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified Friedman with an additional photodiode to measure the power of the beam of irradiating light of Tedford because “the logic circuit uses the beam profile data as feedback to modulate the output of the device to achieve the desired dosage” [0102].
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US20150265762A1) as applied to claim 1 above, and further in view of Smith (US 20160106311 A1).
	Regarding claims 12 and 13, Freidman teaches a device substantially as claimed in claim 11. Further, Freidman teaches a system wherein the fluorescent light includes auto-fluorescence from corneal tissue and exogenous fluorescence resulting from a degradation of the cross-linking agent (the system of Friedman is receives fluorescent light of both endogenous and exogenous source, but Friedman does not teach the difference of endogenous vs exogenous fluorescence); the light source is operable to adjust a power associated with the beam, the one or more optical elements is operable to adjust a size of the spot of the photoactivating light produced by the beam, and/or the scanning system is operable to adjust a speed of the spot of the photoactivating light over portions of the scan pattern ([0054]-[0056] [0061]-[0067] the system makes use of an array of mirrors or DMD to control the light; “In particular, the light pattern 345 can be considered a pixilated intensity pattern with each pixel represented by a mirror in the mirror array 344 and the intensity of the light in each pixel of the light pattern 345 proportionate to the length of time the beam of light 341 scans over the mirror in the mirror array 344 corresponding to each pixel.”; through this process the system has control to adjust power associated with each pixel and to change the speed at which the intensity spot moves across the cornea) and the system is configured to determine spatial variations in relative rates of cross-linking consumption and cross-linking activity in the cornea from the photodiode/camera as the spot of photoactivating light is scanned over the scan pattern ([0105] “the feedback system(s) can monitor observable factors influencing (or indicative of) the distribution of cross-linking agent or the progress of cross-linking activity within the corneal tissue”; [0109] “the feedback system(s) and/or fluorescence dosimetry system(s) 1050 can then be used to develop a treatment plan or dynamically adjust a treatment plan that is suited to the monitored characteristics of the corneal tissue 2”).
	Friedman does not teach wherein the method further comprises a controller configured to: receive, from the photodiode, a first signal corresponding to the auto-fluorescence and a second signal corresponding to the exogenous fluorescence.
	Smith teaches a “System For Simultaneous Decomposition Of Multiple Hyperspectral Datasets And Signal Recovery Of Unknown Fluorophores” that comprises a controller configured to: receive, from the photodiode, a first signal corresponding to the auto-fluorescence and a second signal corresponding to the exogenous fluorescence (Smith teaches an eye imaging system which measures the auto-fluorescent signal from the eye [0031] and receives signals to a controller [0033]-[0034] and decomposes the intensity of the fluorescence into individual signals from different sources within the eye into at least two data set/signals which indicate concentration of the endogenous fluorophores [0046]-[0049]; further paragraph [0073] states that while the system is described as determining signals from endogenous fluorophores, the system may also be applicable to determining fluorescence from an exogenous source within the eye and discriminating this signal from other endogenous sources of fluorescence).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Friedman to make use of a first and second signal indicating endogenous vs exogenous sources of fluorescence as taught by Smith because this signal analysis system allows for “each component matrix is an approximation representative of a spectral component of the biochemical system. Each spectral component may be compared to or calibrated against a fixed fluorescent reference material to quantify an amount, concentration and/or distribution fluorophores present in the biochemical system, e.g., any type of tissue or biological source emitting endogenous or exogenous fluorescence” [0073].
Claims 6, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US20150265762A1) further in view of Hafezi (US 20140114232 A1).
	Regarding claim 6, Friedman teaches a device substantially as claimed in claim 1. Freidman does not teach an optical fiber bundle configured to receive the scan pattern from the scanning system and to transmit the scan pattern to the cornea.
	Hafezi teaches an apparatus for the treatment or prevention of corneal diseases (title) wherein a fiber-optic element is configured to receive the pattern of photoactivating light from the one or more optical elements and transmit the pattern of photoactivating light to the cornea to generate cross-linking activity (Fig 7, paragraph [0097] “the applicator head 1 does not itself contain the UVA LED 3 as radiation emitting elements but the radiation sources are constituted by at least one (two in the shown configuration) fiber optic cable 44 the endings of which are at or near the distal end of the applicator head. The fiber optic cables 44 guide radiation emitted by the at least one radiation emitting element 3 to the applicator head and direct it onto the cornea when the applicator head is placed”, additional reference to fiber optics definition [0019]).
	It would be obvious to one of ordinary skill in that art at the time of invention to have modified the system of Friedman to make use of a fiber optic connection to direct light from the source to the cornea because this modification comprises a use of known technique (a fiber optic element to guide light from a source to the cornea) to improve similar devices (ophthalmic treatment devices) in the same way (the fiber optic element allows the light source to be located remotely from the applicator/cornea).
	 Regarding claim 16, Friedman teaches a photo crosslinking system for treatment of an eye (Abstract) comprising a light source configured to provide photoactivating light that photoactivates a cross- linking agent applied to a cornea ([0048] a light source 110, [0061] light source is a UV laser, system is designed for corneal crosslinking [0055]); one or more optical elements configured to receive the photoactivating light and produce a pattern of photoactivating light ([0055] different types of optical elements are taught; [0067] Use of a digital mirror device is taught for spatially modulating the light for photoactivating a cornea; [0061]-[0064] [0109] [0131] a scanning mirror system may be used to direct the light for photoactivation, the mirror system is capable of scanning each mirror and this would allow for moving along two axes). 
	Freidman does not teach wherein a fiber-optic element configured to receive the pattern of photoactivating light from the one or more optical elements and transmit the pattern of photoactivating light to the cornea to generate cross-linking activity.
	Hafezi teaches an apparatus for the treatment or prevention of corneal diseases (title) wherein a fiber-optic element is configured to receive the pattern of photoactivating light from the one or more optical elements and transmit the pattern of photoactivating light to the cornea to generate cross-linking activity (Fig 7, paragraph [0097] “the applicator head 1 does not itself contain the UVA LED 3 as radiation emitting elements but the radiation sources are constituted by at least one (two in the shown configuration) fiber optic cable 44 the endings of which are at or near the distal end of the applicator head. The fiber optic cables 44 guide radiation emitted by the at least one radiation emitting element 3 to the applicator head and direct it onto the cornea when the applicator head is placed”, additional reference to fiber optics definition [0019]).
	It would be obvious to one of ordinary skill in that art at the time of invention to have modified the system of Friedman to make use of a fiber optic connection to direct light from the source to the cornea because this modification comprises a use of known technique (a fiber optic element to guide light from a source to the cornea) to improve similar devices (ophthalmic treatment devices) in the same way (the fiber optic element allows the light source to be located remotely from the applicator/cornea).
	Regarding claim 17, Friedman in view of Hafezi teaches a device substantially as claimed in claim 16. Further, Freidman teaches wherein the one or more optical elements includes a digital micro-mirror device (DMD) ([0009][0067]).
	Regarding claim 19, Friedman in view of Hafezi teaches a device substantially as claimed in claim 16. Further, Hafezi teaches an additional fiber-optic element configured to receive the photoactivating light from the light source and transmit the photoactivating light to the one or more optical elements ([0035] [0039] [0102] the disclosure considers that several different fibers may be connected to the light source to optical elements of sensors).
	It would be obvious to one of ordinary skill in the art to have modified Friedman with the additional fiber element of Hafezi because “the dosimeter may in addition or as an alternative comprise a measured or calculated value for the dosage of primary radiation incident from the light source on the eye. Such a measurement may for example comprise measuring the intensity a portion of the radiation generated by the light emitting element and directed, by fiber optics or other means, onto an intensity detector” in order to “remember the accumulated exposure and continue the treatment to complete a cycle” [0039].
	Regarding claim 20,  Friedman in view of Hafezi teaches a device substantially as claimed in claim 16. Further, Hafezi teaches a system comprising a motion stage coupled to the fiber-optic element and configured to move a distal end of the fiber-optic element to the cornea, the pattern of photoactivating light is delivered from the distal end to the cornea ([0047] the applicator head 1 (Fig 7), “may have a portion corresponding to the shape of a standardized probe for which multifunctional equipment of the ophthalmologist has a mount”, which may be a “mount of a standard Goldmann applanation tonometer as available from providers like Haag Streit, Kowa, Bon, Zeiss, Topcon”; one of ordinary skill in the art would recognize these standard mounts for tonometer’s allow for translation motion to allow for aligning a system to a patients eye; [0097] “fiber optic cables 44 guide radiation emitted by the at least one radiation emitting element 3 to the applicator head and direct it onto the cornea when the applicator head is placed”).
	It would be obvious to one of ordinary skill in the art at the time of invention to modify the system of Friedman to make use of the translation stage disclosed in Hafezi because this modification comprises a use of a known technique (a translation stage to place the end of a fiber optic system in position relative to a patient’s cornea) to improve similar devices (ophthalmic treatment systems) in the same way (the translation stage allows for the fiber to be positioned in the correct location in front of the cornea and makes use of a standard mount).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US20150265762A1) in view of Hafezi (US 20140114232 A1). as applied to claim 16 above, and further in view of Knox (US 20120310223 A1).
	Friedman in view of Hafezi teaches a device substantially as claimed in claim 16. Further, Friedman teaches wherein the scanning system is an array of mirrors which moves the light spot, but does not teach wherein the scanning system includes a galvanometer pair, the galvanometer pair including a first mirror configured to scan the spot of the photoactivating light along the first axis and a second mirror configured to scan the spot of the photoactivating light along the second axis.
	Knox teaches an optical laser system for treating the eye (Abstract) which includes a galvanometer pair, the galvanometer pair including a first mirror configured to scan the spot of the photoactivating light along the first axis and a second mirror configured to scan the spot of the photoactivating light along the second axis ([0139] [0156] [0173] galvanometers provide control of light along two axis/dimensions).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Friedman in view of Hafezi to include a galvanometer system as taught by Knox because a “two-dimensional galvanometer scanner can provide high speed re-targeting of the beam”. Further, examiner considers this modification comprises the use of a known technique (using a 2D galvanometer to scan the light along 2 different axes) to improve similar devices (laser eye treatment systems) in the same way (the galvanometers enable the system to spatially translate the incident light, for use in treating different areas of eye tissue).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792             

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        15 June 2022